Exhibit 10.1

 

DOVER MOTORSPORTS, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT SAVINGS PLAN

 

Effective as of December 1, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I - PURPOSE

1

 

 

ARTICLE II - DEFINITIONS

1

 

2.1

“Account”

1

 

2.2

“Actuary”

1

 

2.3

“Award”

1

 

2.4

“Beneficiary”

1

 

2.5

“Board”

1

 

2.6

“Code”

1

 

2.7

“Company”

1

 

2.8

“Compensation Committee”

1

 

2.9

“Crediting Date”

1

 

2.10

“Effective Date”

1

 

2.11

“Employee”

1

 

2.12

“Employer”

1

 

2.13

“Participant”

2

 

2.14

“Plan”

2

 

2.15

“Plan Administrator”

2

 

2.16

“Plan Year”

2

 

2.17

“Qualified Plan”

2

 

2.18

“Retirement Committee”

2

 

2.19

“Separation from Service”

2

 

 

ARTICLE III - ELIGIBILITY, PARTICIPATION, AND VESTING

2

 

3.1

Eligibility to Participate

2

 

3.2

Procedure for and Effect of Admission

2

 

3.3

Cessation of Participation

2

 

3.4

Vesting

2

 

3.5

Forfeitures

3

 

 

ARTICLE IV - CONTRIBUTION CREDITS AND BENEFITS

3

 

4.1

Annual Credits

3

 

4.2

Deemed Investments

3

 

4.3

Adjustments to Account

4

 

4.4

Payment

4

 

4.5

Delayed Payment

4

 

4.6

Designation of Beneficiary

4

 

 

ARTICLE V - ADMINISTRATION OF THE PLAN

5

 

5.1

Administration of Plan

5

 

5.2

Powers and Duties of the Plan Administrator

5

 

5.3

Delegation of Responsibility

6

 

5.4

Expenses

6

 

5.5

Plan Administrator Eligibility to Participate

6

 

i

--------------------------------------------------------------------------------


 

 

5.6

Indemnity

6

 

 

ARTICLE VI - FUNDING

6

 

6.1

Funding

6

 

6.2

Top-Hat Plan

7

 

 

ARTICLE VII - AMENDMENT AND TERMINATION

7

 

7.1

Amendment

7

 

7.2

Termination of the Plan

7

 

7.3

Payment of Benefits Upon Termination

7

 

 

ARTICLE VIII - MISCELLANEOUS

7

 

8.1

Status of Employment

7

 

8.2

Payments to Minors and Incompetents

8

 

8.3

Inalienability of Benefits

8

 

8.4

Governing Law

8

 

8.5

Severability

8

 

8.6

Required Information to Plan Administrator

8

 

8.7

Income and Payroll Tax Withholding

9

 

8.8

No Effect on Other Benefits

9

 

8.9

Inurement

9

 

8.10

Cooperation to Achieve 409A Compliance

9

 

8.11

Captions

9

 

8.12

Gender and Number

9

 

8.13

Action by Compensation Committee

10

 

 

ARTICLE IX - CLAIMS PROCEDURE

10

 

9.1

Claim for Benefits

10

 

9.2

Appeals Procedure

10

 

9.3

Compliance with Regulations

11

 

ii

--------------------------------------------------------------------------------


 

ARTICLE I - PURPOSE

 

The Dover Motorsports, Inc. Supplemental Executive Retirement Savings Plan (the
“Plan”) is a non-qualified deferred compensation for designated management or
highly compensated employees of Dover Motorsports, Inc. (the “Company”).  The
purpose of the Plan is to provide a vehicle for the provision of additional
retirement monies for those individuals designated as Participants hereunder. 
All amounts credited to a Participant’s Account under the Plan shall be
determined by the Compensation Committee of the Board of Directors in its sole
discretion on an individual basis with respect to each Participant.

 

ARTICLE II- DEFINITIONS

 

2.1          “Account” shall mean a bookkeeping account established by the Plan
Administrator for each Participant to reflect the total amounts credited under
the Plan on his or her behalf, the associated Earning Adjustments, if any, and
any distributions or forfeitures.

 

2.2          “Actuary” shall mean the Actuary designated by the Plan
Administrator.

 

2.3          “Award” shall mean the annual amount credited to a Participant’s
Account pursuant to Section 4.1.

 

2.4          “Beneficiary” shall mean one or more persons, trusts, estates and
other entities, designated in accordance with the Plan that are entitled to
receive a Participant’s Account in the event of a Participant’s death.

 

2.5          “Board” shall mean the Board of Directors of Dover
Motorsports, Inc.

 

2.6          “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2.7          “Company” shall mean Dover Motorsports, Inc.

 

2.8          “Compensation Committee” shall mean the Compensation Committee of
the Board.

 

2.9          “Crediting Date” shall mean the date an Award is credited to the
Account of a Participant as determined by the Compensation Committee.  Awards
may be credited to the Accounts of Participants on any day that securities are
traded on a national securities exchange.

 

2.10        “Effective Date” shall mean as of December 1, 2012.

 

2.11        “Employee” shall mean an individual who is a common-law employee of
an Employer.

 

2.12        “Employer” shall mean the Company and any subsidiary or affiliate of
the Company that, with the consent of the Compensation Committee, adopts the
Plan.  Any such adopting Employer shall be bound by all terms and conditions of
the Plan, including the Company’s authority (as described in Article VII) to
amend or terminate the Plan.

 

--------------------------------------------------------------------------------


 

2.13        “Participant” shall mean an Employee of the Employer that the
Compensation Committee has designated as eligible to participate in the Plan. 
It is intended that this Plan will satisfy the requirements of an unfunded “top
hat” deferred compensation plan as described in sections 201(2), 301(a)(3) and
401(a)(1) of ERISA.  Consequently, participation shall be limited to individuals
who, in the determination of the Compensation Committee, are management
employees or who are highly compensated employees for purposes of the foregoing
provisions of ERISA.

 

2.14        “Plan” shall mean the Plan as it is set forth in this document and
as it may be amended from time to time.  This Plan shall be known as the Dover
Motorsports, Inc. Supplemental Executive Retirement Savings Plan.

 

2.15        “Plan Administrator” shall be the Retirement Committee.

 

2.16        “Plan Year” shall mean a calendar year.

 

2.17        “Qualified Plan” shall mean the Dover Motorsports, Inc. Pension
Plan, as amended from time to time, which is a defined benefit pension plan
intended to satisfy the tax-qualification requirements of section 401(a) of the
Code.  Effective as of July 31, 2011, benefit accruals and participation under
the Qualified Plan were frozen.

 

2.18        “Retirement Committee” shall mean the Retirement Committee of the
Company, the members of which are appointed by the Board.

 

2.19        “Separation from Service” shall mean an individual’s ceasing to be
an Employee of the Employer, within the meaning of Section 409A of the Code and
applicable regulations promulgated thereunder, as determined by the Plan
Administrator.

 

ARTICLE III- ELIGIBILITY, PARTICIPATION, AND VESTING

 

3.1          Eligibility to Participate.  Any Employee designated by the
Compensation Committee shall be eligible to participate in this Plan.

 

3.2          Procedure for and Effect of Admission.  An eligible Employee shall
become a Participant as determined by the Plan Administrator and may be required
to complete and execute a participation agreement and such other forms and
provide such data as are reasonably required by the Plan Administrator.  By
becoming a Participant, an eligible Employee shall for all purposes be deemed
conclusively to have assented to the provisions of the Plan and all amendments
thereto.

 

3.3          Cessation of Participation.  A Participant shall cease to be a
Participant on the date that all distributions due to the Participant or his or
her Beneficiary have been made or as of the date the Participant’s Account is
forfeited pursuant to the applicable provisions of the Plan.

 

3.4          Vesting.  A Participant shall be 100% vested in the value of his or
her Account.

 

2

--------------------------------------------------------------------------------


 

3.5          Forfeitures.  Any amount forfeited pursuant to any provision of the
Plan shall constitute a reduction of the Plan Sponsor’s liability under the Plan
and shall not be allocated to the remaining Participants.

 

ARTICLE IV - CONTRIBUTION CREDITS AND BENEFITS

 

4.1          Annual Credits.

 

(a)           For each Plan Year, the Compensation Committee may credit to a
Participant’s account an annual Award in an amount determined by the
Compensation Committee in its sole discretion.  Such Award may be based on a
percentage of the Participant’s current base salary, or as a designated dollar
amount, based on such criteria as the Compensation Committee shall determine. 
The Compensation Committee may, but is not required to, determine the annual
Award based on factors and assumptions, with the assistance of the Actuary,
intended to restore the benefit the Participant would have accrued under the
Qualified Plan had benefit accruals under that plan not been frozen.  However,
the Compensation Committee may base its determination on whatever factors and
assumptions it chooses, or may choose to make no Award at all with respect to a
Participant and/or a Plan Year.

 

(1)           Any such Award shall be credited to the Participant’s Account on
the Crediting Date determined by the Compensation Committee which shall be no
later than March 15 following the Plan Year to which the Award relates.  Unless
otherwise provided by the Compensation Committee, a Participant must be an
Employee on the last day of the Plan Year to be credited with an annual Award
for that Plan Year.

 

4.2          Deemed Investments.

 

(a)           The Account of a Participant shall be credited with an investment
return determined as if the Account were invested in one or more investment
funds made available by the Retirement Committee.  The Retirement Committee may
select a third party to provide mutual funds or other investment options, as
well as recordkeeping and reporting services to Participants and to the
Retirement Committee.

 

(b)           The Participant shall select the investment fund(s) in which his
or her Account shall be deemed invested, from among the choices made available
from time to time by the Retirement Committee.  Such election shall be made in
the manner prescribed by the Retirement Committee and shall take effect upon the
initial Crediting Date with respect to the Participant under the Plan.  The
Participant’s investment election shall remain in effect until a new election is
made by the Participant, in accordance with such rules as the Retirement
Committee may prescribe.  In the event the Participant fails for any reason to
make an effective election of the investment return to be credited (or debited)
to his or her Account, the investment return shall be as determined by the
Retirement Committee.

 

(c)           The Participant’s Account shall have no guaranteed rate of
return.  Hence, the Participant shall be solely responsible for any gains or
losses in his or her Account as the result of his or her investment elections.

 

3

--------------------------------------------------------------------------------


 

4.3          Adjustments to Account.  With respect to each Participant who has
an Account under the Plan, the amount credited to such Account shall be adjusted
by the following debits and credits, at the times and in the order stated:

 

(a)           The Account shall be debited each business day with the total
amount of any payments made from such Account since the last preceding business
day to the Participant (or Beneficiary) or for the Participant’s (or
Beneficiary’s) benefit.

 

(b)           The Account shall be credited on each Crediting Date with the
total amount of any Award to such Account since the last preceding Crediting
Date.

 

(c)           The Account shall be credited or debited on each day securities
are traded on a national stock exchange with the amount of deemed investment
gain or loss resulting from the performance of the investment funds elected by
the Participant in accordance with Section 4.2.  The amount of such deemed
investment gain or loss shall be determined by the Retirement Committee (or its
delegate for such purpose) and such determination shall be final and conclusive
upon all concerned.

 

4.4          Payment.

 

(a)           Except as provided in Section 4.5 below, a Participant (or the
Participant’s Beneficiary in the event of his or her death) shall be paid the
value of the Participant’s within sixty (60) days following the first day of the
month coincident with or next following the Participant’s Separation from
Service.  Following receipt of such payment, the Participant’s participation in
the Plan shall end.

 

(b)           In the event the Participant should die after the date of his or
her Separation from Service but before his or her Account is paid to him or her,
the benefit under Section 4.4(a) shall be paid to the Participant’s Beneficiary.

 

(c)           Any payment hereunder shall be made on a single cash payment, less
applicable withholdings.

 

4.5          Delayed Payment.  Notwithstanding any provision of the Plan to the
contrary, in the event a Participant is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code as of the date of his or her
Separation from Service that entitles him or her to receive a benefit under
Section 4.4(a), then no payment shall be made to such Participant during the
first six months following the Participant’s Separation from Service and such
payment shall instead be made on the first business day of the seventh month
following the Participant’s Separation from Service.  The foregoing delayed
payment requirements shall not, however, apply with respect to a payment to the
Participant’s Beneficiary as the result of the Participant’s death.

 

4.6          Designation of Beneficiary.  A Participant shall designate a
Beneficiary in the form and manner prescribed by the Plan Administrator.  A
Participant may revoke or change the Beneficiary from time to time by
designating a new Beneficiary in the form and manner prescribed by the Plan
Administrator.  The last designation received by the Plan Administrator shall be
controlling; provided, however, that no designation, or change or revocation
thereof,

 

4

--------------------------------------------------------------------------------


 

shall be effective unless received by the Plan Administrator prior to the
Participant’s death, and in no event shall be effective as of a date prior to
such receipt.  If no such Beneficiary designation is in effect at the time of a
Participant’s death, or if no designated Beneficiary survives the Participant or
if such designation conflicts with law, the Participant’s vested Account shall
be paid to the Participant’s spouse or, if he or she has no surviving spouse, to
the Participant’s estate.

 

ARTICLE V- ADMINISTRATION OF THE PLAN

 

5.1          Administration of Plan.  The Plan Administrator may make such
rules and regulations and establish such procedures for the administration of
this Plan as it deems appropriate.  The Plan Administrator or its delegate shall
have the authority to control and manage the operation and administration of the
Plan.  In the event of any dispute or disagreements as to the interpretation of
this Plan or of any rules, regulations, or procedure or as to any questioned
right or obligation arising from or related to this Plan, the decision of the
Plan Administrator shall be final and binding upon all persons.

 

5.2          Powers and Duties of the Plan Administrator.  The Plan
Administrator shall have all powers necessary to supervise the administration of
the Plan and to control its operation in accordance with its terms, including,
without limiting the generality of the foregoing, the power to:

 

(a)           Appoint, retain and terminate such persons as it deems necessary
or advisable to assist in the administration of the Plan or to render advice
with respect to the responsibilities of the Plan Administrator under the Plan,
including accountants, attorneys and actuaries.

 

(b)           Make use of the services of Employees in administrative matters;

 

(c)           Determine all benefits and resolve all questions pertaining to the
administration and interpretation of the Plan provisions, either by rules of
general applicability or by particular decisions;

 

(d)           Adopt such forms, rules and regulations as it shall deem necessary
or appropriate for the administration of the Plan and the conduct of its
affairs, provided that any such forms, rules and regulations shall not be
inconsistent with the provisions of the Plan;

 

(e)           Remedy any inequity from incorrect information received or
communicated or from administrative error;

 

(f)            Commence or defend any litigation arising from the operation of
the Plan in any legal or administrative proceeding;

 

(g)           Make all determinations affecting the eligibility of any Employee
to become a Participant in the Plan;

 

5

--------------------------------------------------------------------------------


 

(h)           To the extent that contribution credits and/or benefits are
conditioned on the achievement of certain performance-based objectives, assess
whether such objectives have been satisfied;

 

(i)            Determine the status and rights of Participants and their
Beneficiaries;

 

(j)            Give such directions and instructions as may be necessary for the
proper administration of the Plan;

 

(k)           Prepare, file and disclose to Participants on behalf of the Plan
any such documents and reports as may be required by applicable federal or state
law.

 

5.3          Delegation of Responsibility.  The Retirement Committee may
designate one or more persons to carry out any of the responsibilities or
functions assigned or allocated to the Plan Administrator under the Plan.  Each
reference to the Plan Administrator in this Plan shall include the Plan
Administrator as well as any person to whom the Plan Administrator may have
delegated the performance of a particular function or responsibility under this
Article V.

 

5.4          Expenses.  All expenses incident to the operation and
administration of the Plan reasonably incurred, including without limitation,
the fees and expenses of attorneys, actuaries and advisors, shall be paid by the
Plan Sponsor.

 

5.5          Plan Administrator Eligibility to Participate.  No Employee who is
carrying out the functions of the Plan Administrator shall be precluded from
participating in the Plan if otherwise eligible, but he or she shall not be
entitled to pass upon any matters pertaining to his or her own benefits under
the Plan.

 

5.6          Indemnity.  The Company shall, to the extent permitted by law,
indemnify and hold harmless and any Employees to whom any responsibility with
respect to the administration of the Plan has been delegated against any and all
costs, expenses and liabilities incurred by such parties in performing their
duties and responsibilities under the Plan, provided such party or parties were
acting in good faith within what was reasonably believed to have been the best
interest of the Plan and its Participants and Beneficiaries.

 

ARTICLE VI - FUNDING

 

6.1          Funding.  Nothing contained in this Plan and no action taken
pursuant to this Plan will create or be construed to create or require a funded
arrangement or any kind of fiduciary duty between the Company, any Employer
and/or the Plan Administrator and a Participant.  Benefits payable under this
Plan to a Participant or Beneficiary, if applicable, shall be paid directly from
the general assets of the Company or the Employer, except to the extent that the
Plan Sponsor decides, in its sole discretion, that amounts necessary to fund
benefits under the Plan will be held in a rabbi trust or similar arrangement. 
The Company shall not be obligated to set aside, earmark or escrow any funds or
other assets to satisfy its obligations under this Plan, and the Participant and
his or her Beneficiary shall not have any property interest in any specific
assets of the Company or an Employer other than an unsecured right to receive
payments from the Company as provided herein.  To the extent any person acquires
a right

 

6

--------------------------------------------------------------------------------


 

hereunder, such right(s) shall be no greater than those of a general, unsecured
creditor of the Plan Sponsor.

 

6.2          Top-Hat Plan.  The Plan is intended to be an unfunded arrangement,
maintained primarily for the purpose of providing deferred compensation to a
select group of management and/or highly compensated employees.  As such, the
Plan is intended to be exempt from the reporting and disclosure requirements of
the Employee Retirement Income Security Act of 1974, as amended.

 

ARTICLE VII - AMENDMENT AND TERMINATION

 

7.1          Amendment.  The Retirement Committee, with the approval of the
Compensation Committee, shall have the right to amend this Plan at any time and
from time to time, including a retroactive amendment.  Notwithstanding the
foregoing, the Retirement Committee is authorized and empowered to approve and
execute amendments to the Plan, without the need for Compensation Committee
approval, which (a) are of a ministerial or technical nature, and which do not
materially affect the costs or objectives of the Plan, or (b) are required to
conform to the requirements of the Internal Revenue Code or other applicable
laws.  Any such amendment shall become effective upon the date stated therein,
and shall be binding on all Participants, except as otherwise provided in such
amendment; provided, however, that no such amendment may result in the reduction
of the benefit of any Participant which had accrued as of the date of such
amendment.

 

7.2          Termination of the Plan.  The Company has established this Plan
with bona fide intention and expectation that from year to year it will deem it
advisable to continue it in effect.  However, the Board, in its sole discretion,
reserves the right to terminate the Plan in its entirety at any time.

 

7.3          Payment of Benefits Upon Termination.  Notwithstanding any
provision of the Plan to the contrary, in the event of termination of the Plan,
a Participant’s Account shall be fully vested and the Company shall pay each
Participant an amount equal to the total amount credited to the Participant’s
Account in a single sum payment of cash, as soon as administratively possible
following the date of termination of the Plan, but in no event later than 2½
months following such date.  Termination of the Plan shall not serve to reduce
the amount credited to a Participant’s Account on the date of termination.  Such
termination and distribution shall comply with the applicable requirements of
Section 409A of the Code, including any such requirements which mandate a delay
in payment of benefits and/or a restriction on the ability of the Company, its
affiliates or subsidiaries to maintain a nonqualified deferred compensation plan
of a similar type for a certain period.

 

ARTICLE VIII - MISCELLANEOUS

 

8.1          Status of Employment.  Neither the establishment nor maintenance of
the Plan, nor any action of the Company or the Plan Administrator shall be held
or construed to confer upon any individual any right to be continued neither as
an Employee nor, upon dismissal, any right or interest in any assets of the
Company or any Employer.

 

7

--------------------------------------------------------------------------------


 

8.2          Payments to Minors and Incompetents.  If a Participant or
Beneficiary entitled to receive any benefits hereunder is a minor or is deemed
by the Plan Administrator or is adjudged to be legally incapable of giving a
valid receipt and discharge for such benefits, they will be paid to the duly
appointed guardian of such minor or incompetent or to such other legally
appointed person as the Plan Administrator may designate.  Such payment shall,
to the extent made, be deemed a complete discharge of any liability for such
payment under the Plan.

 

8.3          Inalienability of Benefits.

 

(a)           Benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, whether voluntary or
involuntary.  Any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge or otherwise dispose of any right to benefits under the
Plan shall be void.  Neither the Company nor any Employer shall be liable for in
any manner, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits under the Plan.

 

(b)           Notwithstanding Section 8.3(a), if a Participant is indebted to
the Company or any Employer at any time when payments are to be made to the
Participant under the provisions of the Plan, the Company shall have the right
to reduce the amount of payment to be made to the Participant (or the
Participant’s Beneficiary) to the extent of such indebtedness.  Any election by
the Plan Sponsor not to reduce such payment shall not constitute a waiver of its
claim for such indebtedness.

 

8.4          Governing Law.  Except to the extent preempted by federal law, the
Plan shall be governed by and construed in accordance with the internal laws of
the State of Delaware.

 

8.5          Severability.  In case any provision of this Plan shall be held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of the Plan, and the Plan shall be construed and
enforced as if such illegal and invalid provisions had never been set forth.

 

8.6          Required Information to Plan Administrator.  Each Participant will
furnish to the Plan Administrator such information as the Plan Administrator
considers necessary or desirable for purposes of administering the Plan, and the
provisions of the Plan respecting any payments hereunder are conditional upon
the Participant’s furnishing promptly such true, full and complete information
as the Plan Administrator may request.  Any notice or information which,
according to the terms of the Plan or the rules of the Plan Administrator, must
be filed with the Plan Administrator, shall be deemed so filed if addressed and
either delivered in person or mailed to and received by the Plan Administrator
at the following address:

 

8

--------------------------------------------------------------------------------


 

Dover Motorsports, Inc.
1131 N. DuPont Highway
Dover, DE  19901

 

Attention:  Plan Administrator of the Dover Motorsports, Inc. Supplemental
Executive Retirement Savings Plan

 

Failure on the part of the Participant or Beneficiary to comply with any such
request within a reasonable period of time shall be sufficient grounds for delay
in the payment of benefits under the Plan until such information or proof is
received by the Plan Administrator.

 

8.7          Income and Payroll Tax Withholding.  To the extent required by the
laws in effect at the time payments are made under this Plan, the Company or its
delegate for such purposes shall withhold from such deferred compensation
payments any taxes required to be withheld for federal, state or local tax
purposes.

 

8.8          No Effect on Other Benefits.  No amount credited under this Plan
shall be deemed part of the total compensation for the purpose of computing
benefits to which a Participant may be entitled under any retirement plan or
other supplemental compensation arrangement, unless such plan or arrangement
specifically provides to the contrary.  The amounts payable to the Participant
hereunder will be in addition to any benefits paid or payable to the Participant
under any other pension, disability, annuity or retirement plan or policy
whatsoever.  Nothing herein contained will in any manner modify, impair or
affect any existing or future rights of the Participant to participate in any
other employee benefits plan or receive benefits in accordance with such plan or
to participate in any current or future pension plan of the Company or an
Employer or any supplemental arrangement which constitutes a part of the
Company’s or the Employer’s regular compensation structure.

 

8.9          Inurement.  The Plan shall be binding upon, and shall inure to, the
benefit of Dover Motorsports, Inc. and its successors and assigns, and the
Participant and the Participant’s Beneficiaries, successors, heirs, executors
and administrators.

 

8.10        Cooperation to Achieve 409A Compliance.  To the extent that any
provision of this Plan could, if enforced as written, cause adverse tax
consequences to either the Participant or the Employer under Code Section 409A,
the Employer and Participant shall work together in good faith to seek to avoid,
or minimize, such consequences.

 

8.11        Captions.  The captions contained in, and the table of contents
prefixed to, the Plan are inserted only as a matter of convenience and for ease
of reference in no way define, limit, enlarge or describe the scope or intent of
this Plan or in any way affect the Plan or the construction of any provision
thereof.

 

8.12        Gender and Number.  Whenever any words are used herein in any
specific gender, they shall be construed as though they were used in any other
applicable gender.  The singular form, whenever used herein, shall mean or
include the plural form where applicable and vice versa.

 

9

--------------------------------------------------------------------------------


 

8.13        Action by Compensation Committee.  Any determination or other action
that may be made or taken under this Plan by the Compensation Committee may also
be made or taken by the Board or its Executive Committee.

 

ARTICLE IX - CLAIMS PROCEDURE

 

9.1          Claim for Benefits.  All claims for benefits under the Plan shall
be made in writing and shall be signed by the applicant.  Claims shall be
submitted to a representative designated by the Plan Administrator and
hereinafter referred to as the “Claims Coordinator.”

 

(a)           Each claim hereunder shall be acted on and approved or disapproved
by the Claims Coordinator within 60 days following the receipt by the Claims
Coordinator of the information necessary to process the claim.

 

(b)           In the event the Claims Coordinator denies a claim for benefits,
in whole or in part, the Claims Coordinator shall notify the applicant in
writing of the denial of the claim and notify such applicant of his or her right
to a review of the Claims Coordinator’s decision by the Plan Administrator. 
Such notice by the Claims Coordinator shall also set forth, in a manner
calculated to be understood by the applicant, the specific reason for such
denial, the specific Plan provisions on which the denial is based, a description
of any additional material or information necessary to perfect the claim, with
an explanation of why such material or information is necessary, and an
explanation of the Plan’s claims review procedure as set forth in this
Section 9.1.

 

(c)           If no action is taken by the Claims Coordinator on an applicant’s
claim within 60 days after receipt by the Claim Coordinator, such application
shall be deemed to be denied for purposes of the following appeals procedure.

 

9.2          Appeals Procedure.  Any applicant whose claim for benefits is
denied in whole or in part (“Claimant”) may appeal from such denial to the Plan
Administrator for a review of the decision by the Plan Administrator.  Such
appeal must be made within six months after the Claimant has received written
notice of the denial as provided above in Section 9.1.  An appeal must be
submitted in writing within such period and must:

 

(a)           Request a review by the Plan Administrator of the claim for
benefits under the Plan;

 

(b)           Set forth all of the grounds upon which the Claimant’s request for
review is based and any facts in support thereof; and

 

(c)           Set forth any issues or comments which the Claimant deems
pertinent to the appeal.

 

The Plan Administrator shall regularly review appeals by Claimants.  The Plan
Administrator shall act upon each appeal within 60 days after receipt thereof
unless special circumstances require an extension of the time for processing the
Claimant’s request for review.  If such an extension of time for processing is
required, written notice of the extension shall be forwarded to the Claimant
prior to the commencement of the extension.  In no event shall such

 

10

--------------------------------------------------------------------------------


 

extension exceed a period of 120 days after the request for review is received
by the Plan Administrator.

 

The Plan Administrator shall make a full and fair review of each appeal and any
written materials submitted by the Claimant and/or the Employer in connection
therewith.  The Plan Administrator may require the Claimant and/or the Employer
to submit such additional facts, documents or other evidence as the Plan
Administrator in its discretion deems necessary or advisable in making its
review.  The Claimant shall be given the opportunity to review pertinent
documents or materials upon submission of a written request to the Plan
Administrator, provided the Plan Administrator finds the requested documents or
materials are pertinent to the appeal.

 

On the basis of its review, the Plan Administrator shall make an independent
determination of the Claimant’s eligibility for benefits under the Plan.  The
decision of the Plan Administrator on any claim for benefits shall be final and
conclusive upon all parties thereto.

 

In the event the Plan Administrator denies an appeal, in whole or in part, the
Plan Administrator shall give written notice of the decision to the Claimant,
which notice shall set forth, in a manner calculated to be understood by the
Claimant, the specific reasons for such denial and which shall make specific
reference to the pertinent Plan provisions on which the Plan Administrator’s
decision was based.

 

9.3          Compliance with Regulations.  It is intended that the claims
procedure of this Plan be administered in accordance with the claims procedure
regulations of the Department of Labor set forth in 29 CFR § 2560.503-1.

 

TO RECORD the adoption of this Plan, the Company on behalf of itself and each
other Employer has caused this document to be executed by its duly authorized
officer as of this 9th day of November, 2012, to be effective as of the
Effective Date.

 

 

 

DOVER MOTORSPORTS, INC.

 

 

 

 

 

 

 

By:

/s/ Klaus M. Belohoubek

 

 

Klaus M. Belohoubek

 

 

Senior Vice President — General Counsel

 

11

--------------------------------------------------------------------------------